Citation Nr: 0501652	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to reimbursement or payment by VA for the cost of 
unauthorized medical treatment provided by St. Mary's 
Hospital on March 8, 2002; and treatment provided by Norton 
Community Hospital on March 21, 2002, and March 27, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967 and from November 1990 to November 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
from January 2003 
determinations of the VA Medical Administrative Service 
(MAS), in Mountain Home, Tennessee, in which it was 
determined that the veteran was not entitled to payment or 
reimbursement of private medical expenses.

The Board notes that in September 2003 the veteran requested 
a hearing before the Board in Washington D.C.  He was 
scheduled for a hearing in August 2004.  The record indicates 
that the veteran did not appear for his scheduled hearing.


REMAND

As initial matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the veteran has been 
informed of the evidence that he should submit to 
substantiate the claim or of the assistance that VA will 
provide to obtain evidence on his behalf. 

Accordingly, this case is REMANDED to the MAS via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The MAS should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession and 
either submit medical evidence, such as a 
statement from a physician, supporting 
his contention that the treatment in 
question was rendered during a medical 
emergency, or provide the information and 
any authorization necessary for MAS to 
obtain such evidence on his behalf.  

2.  The MAS should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the MAS is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the MAS should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  If new evidence supportive of the 
veteran's claim is received, the MAS 
should make arrangements to obtain 
medical opinions as to whether the 
treatment received in March 2002 was 
emergent in nature, i.e. whether the care 
and services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to the life or health 
of the veteran.  The claims folder and 
administrative records folder must be 
provided to and reviewed by the VA 
physician providing the opinions.  The VA 
physician must provide a full rationale 
for his or her conclusion.  

4.  Thereafter, the MAS should review the 
claims file as it pertains to the instant 
issue and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Once any indicated development is 
accomplished to the extent possible, the 
MAS should readjudicate the issue on 
appeal.   If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




